ATTACHMENT TONOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 04/23/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 03/19/21 in response to the final Office Action mailed 12/23/20.  
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Ms. Sherry Loke on behalf of attorney Frank C. Eisenschenk. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(A)	Claims 27, 35, 37-39, 41, 42, 44, 49, 52 and 53 are amended as set forth below:
--Claim 27 (Currently amended). A substrate comprising SEQ ID NO: 2 and SEQ ID NO: 5 each immobilized on said substrate.--
--Claim 35 (Currently amended). The substrate according to claim 34, wherein said substrate is a population of particles or beads comprising two or more separate subpopulations of particles or beads, each subpopulation of particles or beads being distinguishable by a specific detectable physical parameter, SEQ ID NO: 2 being immobilized on one subpopulation of particles or beads, and SEQ ID NO: 5 being immobilized on a second subpopulation of particles or beads.--
--Claim 37 (Currently amended). The substrate according to claim 35, wherein each of the two or more separate subpopulations of particles or beads has a separate specific detectable physical parameter 
37 [[35]], wherein the specific detectable physical parameter is a fluorescent dye, fluorophore, luminescent agent, electron-dense reagent, radioisotope or particle size.
Claim 39 (Currently amended). The substrate according to claim 38, wherein the specific detectable physical parameter is a fluorophore.--
--Claim 41 (Currently amended and rejoined). A method of [[for]] detecting antibodies specific to SEQ ID NO: 2 and/or SEQ ID NO: 5 in a mammal comprising obtaining a biological sample from the mammal, contacting said biological sample with the [[a]] substrate according to claim 27 and detecting the presence or the absence of the antibodies that are bound specifically to SEQ ID NO: 2 and/or SEQ ID NO: 5.
Claim 42 (Currently amended and rejoined). The method according to claim 41, wherein said method comprises contacting the [[a]] biological sample with the [[a]] substrate, wherein the substrate comprises physical parameter, SEQ ID NO: 2 being immobilized on one subpopulation of particles or beads, and SEQ ID NO: 5 being immobilized on a second subpopulation of particles or beads.--
--Claim 44 (Currently amended and rejoined). The method according to claim 42, wherein each of said two or more separate subpopulations of particles or beads has a separate specific detectable physical parameter 
--Claim 49 (Currently amended). The substrate according to claim 35, wherein said population of beads further comprises subpopulation of beads or particles physical parameter.-- 
--Claim 52 (Currently amended). The substrate according of claim 51, wherein the specific detectable physical parameter.
Claim 53 (Currently amended and rejoined). The method according to claim 42, wherein said population of beads further comprises subpopulation of beads or particles 
	(B)	New claims 54 and 55 are added as set forth below:

Claim 55 (New). The substrate according to claim 27, wherein the immobilization comprises covalent or non-covalent binding of SEQ ID NO: 2 and SEQ ID NO: 5 to the substrate.--
Status of Claims
4)	Claims 36, 40, 43 and 48 have been canceled via the amendment filed 03/19/21.
	Claims 27, 35, 37, 41, 42 and 49 have been amended via the amendment filed 03/19/21.
	New claims 50-53 have been added via the amendment filed 03/19/21.
	Claims 27, 35, 37-39, 41, 42, 44, 49, 52 and 53 are amended via this Examiner’s amendment.
	New claims 54 and 55 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected MIC alpha 3-domain species of SEQ ID NO: 4, the further administered vaccines species specific for an antigen other than a MIC alpha 3-domain antigen; and the radiation therapy, immunotherapy and chemotherapy regimen species.
	 Claims 27-29, 34, 35, 37-39, 41, 42, 44 and 49-55 are pending and are under examination. 
Objection(s) Withdrawn
5)	The objection to claim 37 made in paragraphs 14(a) and 14(b) of the Office Action mailed 12/23/2020 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
6)	The rejection of claims 36 and 40 made in paragraph 11 of the Office Action mailed 12/23/2020 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
7)	The rejection of claims 36, 40 and 48 made in paragraph 13 of the Office Action mailed 12/23/2020 under 35 U.S.C § C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
8)	The rejection of claims 27, 29, 34, 35 and 37-39 made in paragraph 11 of the Office Action mailed 12/23/2020 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of the amendments to the claims and/or the base claim.
9)	The rejection of claim 27 made in paragraph 13(a) of the Office Action mailed 12/23/20 under 35 U.S.C § C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
10)	The rejection of claim 49 made in paragraph 13(d) of the Office Action mailed 12/23/20 under 35 U.S.C § C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection of claims 29, 34, 35, 37-39 and 49 made in paragraph 13(e) of the Office Action mailed 12/23/2020 under 35 U.S.C § is withdrawn in light of Applicants’ amendment to the base claim.
Conclusion
12)	Claims 27-29, 34, 35, 37-39, 49-52 and 55, drawn to the substrate of invention I, are allowed.  Claims 41, 42, 44, 53 and 54 of invention II, drawn to a method of using the product of invention I and allowable in the present application, are allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected luminescent agent, electron-dense agent, radioisotope and particle size detectable marker species; and the glass, plastic, polystyrene, nitrocellulose, particles, chip, microtiter plate, lateral flow substrate, and microchip substrate species; and the population of particle species comprising two or more separates subpopulations of particles, first immobilized with SEQ ID NO: 2, second immobilized with SEQ ID NO: 5, and third immobilized with SEQ ID NO: 8 have been fully examined, and the species election requirement for these as set forth in the Office Action mailed 01/30/2020 is hereby withdrawn. In view of this withdrawal of the restriction and species election requirement as to the rejoined invention and species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
	Claims 27-29, 34, 35, 37-39, 41, 42, 44 and 49-55 are now renumbered as claims 1-3, 4, 5, 6-8, 9, 10, 11 and 12-18 respectively. The claim amendments and the new claims are supported by the original and canceled claims and by the as-filed specification including Figures, Tables and Examples.

Correspondence
13)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
 15)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


August, 2021